In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-0516V
                                          UNPUBLISHED


    BRIAN WILLIAMS,                                             Chief Special Master Corcoran

                         Petitioner,                            Filed: October 5, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Diana Lynn Stadelnikas, Maglio Christopher & Toale, PA, Sarasota, FL, for Petitioner.

Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES 1

       On April 27, 2020, Brian Williams filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that he received an influenza (“flu”) vaccine in his left
deltoid on October 12, 2018 and subsequently suffered a shoulder injury related to
vaccine administration (SIRVA). Petition at 1, 3. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

       On July 19, 2021, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for a left SIRVA. On October 5, 2021, Respondent filed a proffer on award
of compensation (“Proffer”) indicating Petitioner should be awarded $56,591.12. Proffer
at 2. In the Proffer, Respondent represented that Petitioner agrees with the proffered


1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
award. Id. Based on the record as a whole, I find that Petitioner is entitled to an award as
stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $56,591.12 in the form of a check payable to Petitioner. This
consists of:

    •   $55,000.00 in pain and suffering, and
    •   $1,591.12 in past unreimbursed expenses.

These amounts represent compensation for all damages that would be available under
Section 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
            IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                      OFFICE OF SPECIAL MASTERS


 BRIAN WILLIAMS,

                        Petitioner,                         No. 20-516V

       v.                                                   Chief Special Master Corcoran (SPU)
                                                            ECF
 SECRETARY OF HEALTH AND
 HUMAN SERVICES,

                        Respondent.


             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On April 27, 2020, Brian Williams (“petitioner”) filed a petition for compensation

(“Petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to

-34 (“Vaccine Act” or “Act”), as amended. The Petition alleges that petitioner received an

influenza (“flu”) vaccine in his left deltoid on October 12, 2018, and subsequently suffered from

a left shoulder injury related to vaccine administration (“SIRVA”). Petition at 1, 3.

       On July 8, 2021, the Secretary of Health and Human Services (“respondent”) filed a Rule

4(c) Report indicating that this case is appropriate for compensation under the terms of the Act

for a SIRVA Table injury, and on July 19, 2021, the Chief Special Master issued a Ruling on

Entitlement finding petitioner entitled to compensation. ECF No. 19; ECF No. 20.

I.     Items of Compensation

       A.      Pain and Suffering

       Respondent proffers that petitioner should be awarded $55,000.00 in pain and suffering.

See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.




                                                 1
       B.      Past Unreimbursable Expenses

       Evidence supplied by petitioner documents that he incurred past unreimbursable expenses

related to his vaccine-related injury. Respondent proffers that petitioner should be awarded past

unreimbursable expenses in the amount of $1,591.12. See 42 U.S.C. § 300aa-15(a)(1)(B).

Petitioner agrees.

       These amounts represent all elements of compensation to which petitioner is entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Chief Special Master’s decision and

the Court’s judgment award the following: a lump sum payment of $56,591.12, in the form of a

check payable to petitioner. 1

III.   Summary of Recommended Payments Following Judgment

       Lump sum payable to petitioner, Brian Williams:       $56,591.12

                                                      Respectfully submitted,

                                                      BRIAN M. BOYNTON
                                                      Acting Assistant Attorney General

                                                      C. SALVATORE D’ALESSIO
                                                      Acting Director
                                                      Torts Branch, Civil Division

                                                      HEATHER L. PEARLMAN
                                                      Deputy Director
                                                      Torts Branch, Civil Division


1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                 2
                             TRACI R. PATTON
                             Assistant Director
                             Torts Branch, Civil Division

                             s/ Adriana Teitel
                             ADRIANA TEITEL
                             Trial Attorney
                             Torts Branch, Civil Division
                             U.S. Department of Justice
                             P.O. Box 146, Benjamin Franklin Station
                             Washington, DC 20044-0146
                             Tel: (202) 616-3677


Dated: October 5, 2021




                         3